Designated for electronic publication only

             UNITED STATES COURT OF APPEALS FOR VETERANS CLAIMS

NO. 19-6707


PATRICIA K. SNIDER,                                                 APPELLANT,

       V.

DENIS MCDONOUGH,
SECRETARY OF VETERANS AFFAIRS,                                      APPELLEE.

                        Before PIETSCH, TOTH, and FALVEY, Judges.

                                           OR D ER

                           Note: Pursuant to U.S. Vet. App. R. 30(a),
                           this action may not be cited as precedent.

        In a July 16, 2021, memorandum decision, the Court affirmed the part of a June 4, 2019,
Board of Veterans' Appeals decision denying a total disability rating based on individual
unemployability (TDIU) for Army veteran Norman J. Snider. Patricia K. Snider is the veteran's
surviving spouse. On August 6, 2021, Ms. Snider, through counsel, filed a timely motion for
single-judge reconsideration or, in the alternative, panel review.

       Based on review of the pleadings and the record of proceedings, the Court concludes that
the appeal raises an issue warranting a precedential decision. See U.S. VET. APP. R. 35(e); Frankel
v. Derwinski, 1 Vet.App. 23, 25-26 (1990).

       Upon consideration of the above, it is

       ORDERED that the motion for panel review is granted. It is further

       ORDERED that the July 16, 2021, single-judge decision is withdrawn.

DATED: October 5, 2021                                              PER CURIAM.

Copies to:

Sandra E. Booth, Esq.

VA General Counsel (027)